IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,362-01


                          EX PARTE DAVID CARBAJAL, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. C-16-0944-CR IN THE 244TH DISTRICT COURT
                             FROM ECTOR COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of driving while intoxicated and sentenced to twelve years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his attorney was ineffective and his plea was involuntary because

he was not given the agreed upon jail time credit from January 15, 2015 to June 21, 2016. Applicant

has alleged facts that, if true, might entitle him to relief. Brady v. United States, 397 U.S. 742

(1970). Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel

to respond to Applicant’s claim. In developing the record, the trial court may use any means set out
                                                                                                       2

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings as to whether counsel informed Applicant that he would

receive over 500 days of jail time credit if he pleaded guilty to the offense. The trial court shall

determine whether such jail time credit was a part of the plea bargain agreement. The trial court

shall make findings of fact and conclusions of law as to whether Applicant’s plea was involuntary.

The trial court may make any other findings and conclusions that it deems appropriate in response

to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: March 10, 2021
Do not publish